Citation Nr: 0934138	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  09-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1941 to December 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2008 
rating decision by the Waco RO that declined to reopen the 
claim of service connection for tinnitus.  Although the RO 
apparently reopened the claim of service connection for 
tinnitus in the statement of the case (SOC) and denied it on 
the merits, the question of whether new and material evidence 
has been received to reopen the claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 1998 rating decision declined to reopen a 
claim of service connection for tinnitus that was previously 
denied essentially on the basis that there was no nexus 
between the Veteran's tinnitus and his service; he initiated, 
but did not perfect, an appeal of that decision.

2.  Evidence received since the September 1998 rating 
decision does not tend to relate the Veteran's tinnitus to 
his service, and does not raise a reasonable possibility of 
substantiating the claim of service connection for tinnitus.




CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for tinnitus may not be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  A December 2007 letter advised 
him that since his claim of service connection for tinnitus 
was the subject of a previous final denial, new and material 
evidence was required to reopen the claim.  The letter 
explained what type of evidence would be new and material, 
the basis for the previous denial, and what evidence was 
needed to substantiate the underlying claim of service 
connection for tinnitus.  Therefore, it was in substantial 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Veteran was also advised of how disability ratings and 
effective dates are assigned.

The Veteran's service treatment records (STRs) are associated 
with his claims file.  Evidence constructively of record (VA 
records) has been secured.  As the RO reopened the claim, the 
Veteran was afforded a VA examination to determine whether 
his tinnitus is related to his service.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met. 

II. Legal Criteria, Factual Background, and Analysis

The Veteran's claim of service connection for tinnitus was 
initially denied by an unappealed June 1994 rating decision 
that found, in essence, that such disability was not shown to 
be related to his service.  That decision is final.  
38 U.S.C.A. § 7105.  

A September 1998 rating decision found, in essence, that 
additional evidence received did not relate the Veteran's 
tinnitus to his service, and denied his petition to reopen 
the claim of service connection.  The Veteran initiated an 
appeal of that decision, but did not perfect an appeal in the 
matter after a SOC was issued.  Accordingly, the September 
1998 decision also is final.  38 U.S.C.A. § 7105(d).  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. §§ 7105, 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in November 2007), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in September 1998 included the Veteran's 
DD Form 214 which shows that his military occupational 
specialty was pilot, and that he was awarded a Purple Heart 
Medal (and served in combat).  In August 1943, the Veteran's 
airplane came under attack and crashed into the ocean, where 
he and other crewmembers remained until their rescue 5 days 
later; he suffered a head injury and experienced occasional 
dizziness.  His STRs contain no mention of tinnitus.  

September and November 1991 private audiological evaluation 
reports contain no mention of tinnitus.  

A January 1992 VA treatment record notes the Veteran denied a 
history of tinnitus.

In April 1992, the Veteran underwent a VA audiological 
evaluation and an otolaryngology (ENT) examination.  He 
denied tinnitus on audiological evaluation; he complained of 
occasional high-pitched tinnitus on ENT examination.

In various statements the Veteran indicated that he believed 
his tinnitus resulted from the blast noise trauma and the 
head injury he sustained in service when his plane crashed.  
He reported that his tinnitus was constant.  He related he 
was an instructor in "blind flying" and that for thousands 
of hours wore his headset only over one ear to listen in on 
high frequency sounds to be sure students were "on the 
beam".  The right ear was uncovered so that he could 
instruct students/give correction.  

Evidence received since September 1998 includes a September 
2006 private hearing evaluation report that does not mention 
tinnitus, and a physician's statement dated in the same month 
that notes the veteran had some tinnitus.  

On March 2007 VA ENT examination, the Veteran reported 
military noise exposure from aircraft and civilian noise 
exposure from farm equipment and occasional hunting and 
shooting; he denied having a history of tinnitus.  

On February 2009 VA examination, the Veteran complained of 
noise in his ears and reported that his tinnitus began 2 
years prior.  He indicated it occurred once a month and 
lasted for only a few minutes.  The examiner reviewed the 
Veteran's claims file; noted the occasions when he denied 
tinnitus and reported tinnitus; and explained that any 
tinnitus related to the Veteran's hearing loss would most 
likely occur on a more frequent basis and be of greater 
duration.  He opined that the Veteran's tinnitus was less 
likely as not the result of his military noise exposure.  

Statements from the Veteran indicate he believes exposure to 
engine noise in service caused his tinnitus.  He states that 
his tinnitus is constant (not occurring once a month), and 
that he ignored the noise for many years.

Because the Veteran's claim was previously denied based on a 
finding that there was no evidence of a nexus between the 
Veteran's tinnitus and his service, for evidence to be 
material it must address that matter and raise a reasonable 
possibility of substantiating the claim.  The private and VA 
treatment records received since September 1998 to the extent 
that they were not previously of record.  They provide his 
various, somewhat conflicting, accounts regarding the onset 
of his tinnitus.  However, they do not include any competent 
evidence that relates the Veteran's tinnitus to his service 
or to any incident therein.  To the extent that any 
additional evidence received addresses the unestablished fact 
necessary to substantiate the claim of service connection for 
tinnitus (i.e., nexus between tinnitus and the Veteran's 
service), such evidence (the report of the February 2009 VA 
examination) is against the Veteran's claim (and therefore 
does not raise a reasonable possibility of substantiating the 
claim).  

The Veteran's new accounts/statements are similar to ones 
previously given, and are cumulative in nature.  It is not 
(and has not been) in dispute that he was involved in a plane 
crash (with related trauma/injury) during service.  The 
matter of a nexus between such event/injury and his current 
tinnitus involves a complex medical question which requires 
medical expertise.  As the Veteran is not shown to have any 
medical training, his restated opinions regarding nexus are 
not competent evidence in the matter.  

As the Veteran has not submitted any new evidence that 
relates to the unestablished fact that is necessary to 
substantiate the claim of service connection for tinnitus and 
raises a reasonable possibility of substantiating such claim, 
the Board must find that new and material evidence has not 
been received, and that the claim of service connection for 
tinnitus may not be reopened.
ORDER

The appeal to reopen a claim of service connection for 
tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


